Title: To George Washington from Henry Clinton, 22 April 1782
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            New York 22d April 1782
                        
                        The Proposal You made to me in Your Letter of the 6th of last December, that Commissioners should be
                            appointed on our respective Parts for the Purposes of obviating all Difficulties in Exchanges, liquidating the Expences of
                            maintaining Prisoners, and making solid Arrangements to provide for them in future, appeared to me so very reasonable that
                            I did not hesitate to come into it, without consulting the Customs of War on like Occasions. And when I read the Powers
                            you gave to Your Commissioners, I flattered myself with the Hope, that every benevolent Purpose which had influenced Sir
                            William Howe and myself in Appointments of the like Nature, would at last be accomplished by this Meeting, as the
                            obstacles which had prevented former Commissioners from entering upon the Business of their Mission seemed by these to
                            have been removed. And I was not displeased at the same Time to find that you had therein mentioned the Liquidation of
                            past Accounts as the last of the three Subjects to be discussed, because it appeared to imply an Earnestness to expedite
                            the others; which could not have been effected so soon, had the latter been a primary One, from the Length of Time it must
                            necessarily take to go through Expenditure of such Magnitude. I therefore beg leave to declare to You, Sir, that I was not
                            a little disappointed & concerned to find that in the Course of the Proceedings Your Commissioners, instead of
                            shewing the same ardent Desire to shorten and alleviate the Miseries of Captivity that mine have, have been governed
                            altogether by Principles of interested Policy, which ought not to have taken Place in Deliberations wherein the Rights and
                            Feelings of Humanity were mutually declared to be so deeply interested.
                        But as this will appear more clearly by contrasting the different Papers, produced by our respective
                            Commissioners, with each other; I think it a Justice I owe to my own to do it, and therefore take the Liberty of troubling
                            You with the following candid & short abstract of them to evince the Justness of the above Observation.
                        The first Paper produced by Your Commissioners proposes to divide all Prisoners into four Classes—vizt
                        Military.
                        Naval.
                        Offenders against the Laws of War.
                        And Citizens. 
                        and explains who they mean to comprehend under each. It then proposes a Tariff for the Exchange of
                            Prisoners, and certain Regulations by which peaceable Citizens may in future be exempted from Captivity, and all those, who
                            are under that Predicament at present, liberated and recounted for as so many private Soldiers; and lastly offers the Rate
                            of a Ration, and requests that my Commissioners will affix the Price.
                        In the Answer given to this on the 3d Instant, the Division proposed is agreed to; but some Addition is made
                            to the Explanation, in order to ascertain what kind of Persons ought to come under the Denomination of peaceable Citizens
                            without which the Description before given might have exempted from Captivity the greatest Part of the American Militia.
                        The Tariff is acceded to.
                        The Liberation of every Prisoner, within the Power of the Commanders in Chief is consented to; only reserving
                            to each the Liberty of retaining such as they may judge proper for Military Purposes. The Rate of Ration is admitted as
                            one of the Articles of a general Cartel, and its Consideration deferred to its proper Time.
                        Another Paper was at the same Time produced by them, proposing to liquidate past Accounts without examining
                            Vouchers, and offering to state the Balance of Prisoners in your Favor on an Average at 5000—from the first of March 1778
                            to the End of the present Month. Which my Commissioners answered on the 5th by refusing to accede to the Average proposed,
                            and declaring they were ready in its proper Time to enter fully into the most liberal Examination & Settlement of
                            all Accounts of Expences incurred by the Maintainance of Prisoners of War from the Commencement of Hostilities to the
                            present Period, as being the only Course by which it is possible to arrive at a fair & equitable Liquidation of
                            them.
                        Your Commissioners Paper dated the 4th declines acceding to the Description given by my Commissioners of
                            Military Prisoners, as comprehending in the opinion of Yours every Citizen of America; refuses to accede to any
                            Proposition whereby British Soldiers can be demanded in Exchange for Citizens of America taken from their Houses &
                            domestic Occupations; and then declared that (the object being to liberate all Captive Subjects of America in every Part
                            of the World, and for that purpose obviate the Difficulties which had arisen in Exchanges) an Agreement liable to
                            Exceptions, which may arise either from National Policy or domestic Arrangements cannot be acceded to.
                        My Commissioners in their Answer on the 5th express their Surprise that your Commissioners should now make a
                            Proposition (and declare it to be indispensible) which they knew did not come within the Extent of their Powers,
                            notwithstanding they had before declared themselves to be satisfied with those Powers; and request them to withdraw it and
                            cordially join with them in facilitating the Exchange of all Prisoners within both our Commands, and making solid
                            Arrangements for the Maintainance of Prisoners in future—which, with the Liquidation of past Accounts, appeared to be the
                            Purposes for which You solicited this Meeting. They moreover declare that their Explanation of the different Classes had
                            no other Object but to make Things clear & prevent Mistakes, and that they are willing to admit any other which
                            may be found better adapted to answer those Purposes, to the End that all real peaceable Citizens now in Captivity may be
                            liberated on the Terms proposed by your Commissioners.
                        Your Commissioners on the 6th declare that their Requisition to liberate all American Prisoners in every Part
                            of the World must be considered as definitive: for if my Powers were not adequate to it, it was an obstacle they must
                                lament. and that they will not recede from their Resolution to withhold their Assent to any
                            Proposition by which British Soldiers can be demanded in Exchange for Citizens of America.
                        The Answer given the next day to this Paper expresses the deepest Concern that an End is thus put by your
                            Commissioners to all Treaty on that Part of Your first Proposition to me which respects a general Cartel; and that the
                            human and benevolent Purposes proposed to be accomplished by this Meeting are thereby unhappily frustrated. Yet that
                            Nothing may be left untried to shorten the Duration of Captivity (as the Condition of a Soldier must be truly deplorable,
                            if those who happen to be taken on either Side are to be eventually doomed to an unlimited & tedious Imprisonment)
                            my Commissioners propose that the Commissaries may be permitted to proceed as usual in the Exchange of all Prisoners of
                            War, Naval & Military, within their Precincts, as far as the Numbers in our Power may extend; and they then offer
                            to pay a liberal Ransom for the Balance which may afterwards remain in Yours, in order to remove the Difficulties which
                            must inevitably obstruct any Scheme which can be suggested for their safe keeping, Comfort, and Support. They moreover on
                            the Part of Rear Admiral Digby offer to liberate all the Naval American Prisoners in his Possession, by accepting British
                            Soldiers in Exchange for them and in Payment of the Debt due to him.
                        Your Commissioners, in their answer given on the 8th to the above fair & equitable Proposition,
                            decline to exchange Seamen for Soldiers, or to accept any pecuniary Compensation for Prisoners or War. In a subsequent
                            Paper delivered the same day, they declare the Obstacle to settling a general Cartel to be insurmountable; and propose
                            proceeding to the other Objects of the Meeting, and to postpone the Consideration of future Exchanges by partial
                            Agreements until they are adjusted. But as the Investigation of past Accounts will necessarily consume much Time they
                            offer to accept on the Part of the united States for the Balance of all Accounts for maintaining Prisoners of every
                            Denomination from the Commencement of the War to the last Day of the present Month, the Sum of £200000 Sterling, one Half
                            in Cash, & the other in Bills of Exchange.
                        This Proposition appeared to my Commissioners so very extraordinary that they deferred their Answer until
                            they had consulted me. They accordingly transmitted to me an Account of their Proceedings as far as they had gone. And as
                            I observed that Your Commissioners refused to treat about a general or Special Cartel until we consented to include in it
                            all American Prisoners in our Possession in every Part of the World; I authorised mine to remove this grand Obstacle by
                            engaging in my Name to procure the Release of all American Prisoners without the Limits of my Command as far as was
                            necessary to obtain the Liberation of our Prisoners in your Hands. And if, after a general Exchange of Naval &
                            Military Prisoners had taken Place, a Surplus should remain with You, to offer a Ransom for them according to the Terms of
                            the Cartel subsisting between Great Britain and France. But as I conceived that the Balance of the Expence of maintaining
                            Prisoners from the Commencement of Hostilities to the present Time was greatly in my Favor, I could not agree to pay any
                            specific Sum for the Liquidation of past Accounts. And, as the Difficulties of proportioning the Price of a Ration so as
                            to do equal Justice to both Armies appeared to my Commissioners to be insurmountable, they further propos’d that each should
                            in future subsist their own Prisoners by their respective Commissaries; who should be permitted either to purchase
                            Provisions for them at the Market Prices, or cause them to be sent into them from the opposite Lines, whichever might be
                            found most expeditious for the Interest or Convenience of the Suppliers.
                        Your Commissioners in their answer on the 14th declare that Seamen or Money cannot be accepted for Soldiers,
                            that their Demand of £200,000 is not unreasonable; that, as a Liquidation of Accounts becomes now more necessary from this
                            Difference of Opinion respecting the Balance, they will not consent to an Exchange of Military Prisoners untill they are
                            settled; and that British Commissaries cannot be permitted to purchase Provisions for their Prisoners; but they agree that
                            each Party cause them to be sent for them from the opposite Lines. And request that the foregoing Declarations be
                            considered as definitive.
                        Altho’ the principal objects of the Convention were thus unhappily frustrated; my Commissioners, being
                            unwilling to break it up altogether until Something was ascertained at least respecting the future Maintainance of our
                            Troops in your Power (whole Detention they saw You were determined on) repeated on the 16th their Proposition that
                            Commissaries should be permitted to reside within the respective Lines for the Purpose of purchasing Provisions for
                            Prisoners &c. Because, if we were confined (as proposed by your Commissioners) to the latter Alternative only,
                            besides the the Inconvenience & Expence attending that Mode of Supply from their dispersed Situation &
                            Distance from Navigation, they might at Times be exposed to dangerous Scarcity and Want from the Delays naturally incident
                            to the length & consequent Uncertainty of Transportation. And declared that unless the former Part of the
                            Proposition was granted they must recede from it altogether, and require that the Prisoners in Possession of both Parties
                            may be maintained as usual.
                        In Answer to this, Your Commissioners were pleased immediately to declare, that they could not permit
                            Provisions to be purchased in America by British Commissaries, and to suggest that cross Accidents may be provided against
                            by laying up sufficient Magazines in due Season. They then require an Explanation as to the Articles of a Ration, the
                            Quantities & Prices, and Mode of Payment before they can consent to the Proposition that Prisoners be maintained as
                            usual—And propose that Commissaries may be appointed by us to meet at some stated Place by the first of June for the
                            purpose of settling past Accounts.
                        My Commissioners in their Reply very properly adhere to their former Requisition that Prisoners shall
                            continue to be maintained as formerly, agreeable to the 5th article of Lord Cornwalliss Capitulation
                            which You assented to; decline to affix the Value of the Ration; and refer to our Decision the Proposal for the Meeting of
                            Commissaries &c.
                        The Paper delivered on the 17th in answer to the foregoing accedes to the Arrangement proposed by my
                            Commissioners, and fixes the Ration at 8d Sterling, and Wood at 20/ ⅌ Cord, on Condition that American Prisoners are
                            furnished with the like Articles at the same Rate; proposing at the same Time some Regulations to authenticate the Issues,
                            which are proposed to commence the first of next June, and that the Accounts of Expences be settled once in every three
                            Months, and the Balance paid at Philadelphia or New York as the Case may happen; and requiring that £50,000 Sterling shall
                            be paid by me on Account of the Issues of Provisions & Fuel from the first day of January last to the first day of
                            June, carrying the Balance on a Settlement to the next Quarter &c.
                        My Commissioners in their Answer to this Paper on the 19th refer to the Paper they gave in on the 13th
                            (wherein they made Your Commissioners every humane & consistent offer in Hopes of effecting
                            a general Exchange of Prisoners, & pointed out a fair & equitable Mode for the future Subsistence of
                            Prisoners, by which former Difficulties in a Matter of such Importance might be prevented); and express their Concern that
                            they have postponed all Exchanges of Prisoners to so distant a Period as the final Settlement of past Accounts, which they
                            were mutually of Opinion would require a great deal of Time to accomplish. Wherefore seeing no Prospect of being able to
                            effect any one of the three objects of their Mission from Your Commissioners absolutely refusing to enter into any
                            Agreement for the first, rejecting the only Alternative whereby the Arrangement proposed in the Second could be rendered
                            effectual on our Side, and referring the Liquidation of past Accounts to Commissaries to be hereafter appointed, they
                            closed the Conference by informing them that their present Demand of £50000 was of course equally inadmissible with the
                            former, and that the Prisoners on both Sides must continue to be supported by the Captors until the Matters in Dispute can
                            be adjusted by us.
                        Your Commissioners upon this produced another Paper, wherein they refer mine to those dated the 8th &
                            14th for their Sentiments on the Subject of the One they received on the 13th; and repeat the Declaration they then made
                            that the Purchase of Provisions in America by British Commissaries is inadmissible. And, notwithstanding it must be
                            manifest upon a dispassionate & candid Perusal of th Proceedings at this Meeting, that every Obstacle made to the
                            Accomplishment of its three Objects took its Rise from Your Commissioners, and every possible Effort was made by mine to
                            obviate them; yet they confidently assert, that they have sincerely sought those Objects on the Principles of Justice—say
                            they are much disappointed—and, regretting that your benevolent Intentions have been frustrated, lament the Consequences
                            which must ensue. They then in a dictatorial Manner declare, that past Accounts must be liquidated; Provision for the
                            future Subsistence of Prisoners must be made; Citizens of the United States of America in all Parts of the World must be
                            protected; and neither Money nor Seamen will be accepted in Exchange for Soldiers. Concluding by saying, a final Decision
                            on controverted Points will therefore lie in my Bosom.
                        Thus ended, Sir, a Meeting which was solicited in the most earnest Manner by Yourself, and acceded to by me
                            from a consequent Conviction that You were seriously inclined to wave the Cause of all former Difficulties, &
                            determined to raise no new ones. But it gives me Concern to observe that the early Requisition made by your Commissioners
                            for the Liberation of all American Prisoners in every Part of the World, which they could not be ignorant of my
                            Incompetence to accede to, plainly proves a premeditated Design of Objecting to the Extent of my Commissioners Powers,
                            that they might have a Pretext for declaring that a general Cartel could not be agreed to. And their persisting in this
                            Declaration even after I had offered to remove that Obstacle by engaging to procure the Liberation of the Prisoners in
                            Question; and their refusing to exchange Seamen for Soldiers, tho’ we have so many of them confined in our Prison Ships,
                            or to permit the Commissaries to go on with partial Exchanges as usual; together with their Rejection of a liberal Ransom
                            for the Balance of Prisoners which may afterwards remain in your Hands, as is customary in all Wars;
                            evidently demonstrate that Humanity towards American Prisoners did not in the least influence their Counsels, but that
                            they were determined at all Events to retain our Prisoners as long as they could for interested Purposes, without paying
                            the smallest Regard to the Fate of their own Countrymen, who are now or may be hereafter in our Power.
                        Notwithstanding, however, that the Prospect of establishing a general Cartel may appear to be unhappily
                            removed to a great Distance by the very unexpected and ineffectual Termination of this Meeting of our Commissioners, I
                            cannot yet withhold my Belief that the same benevolent Motives which urged You to propose it to me, will induce You to
                            suffer Exchanges to go on by our Commissaries as usual; and to accede to the other Proposals made by my Commissioners to
                            Yours in the Paper delivered to them on the 13th Instant. But if it shall be thought proper still to reject them, I can
                            only lament the Consequences of such a Resolution, and am to suppose that the Prisoners in your Power will of course
                            continue to be victualed by You agreeable to the Terms & Capitulations under which they were captured. I am, Sir,
                            Your most obedient & most humble Servant
                        
                            H. Clinton
                        
                    